Citation Nr: 1210872	
Decision Date: 03/26/12    Archive Date: 04/05/12

DOCKET NO.  08-20 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a low back disorder.  

2.  Entitlement to service connection for an acquired psychiatric disorder, to include depression and anxiety.  

3.  Entitlement to service connection for a right knee disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The appellant had a period of active duty for training (ACDUTRA) in May 1975 in the Army National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

The appellant appeared at a Travel Board hearing in November 2011.  A transcript is associated with the claims file.  


FINDINGS OF FACT

1.  Evidence received since the last final decision of record, which denied service connection for a low back disorder, does not relate specifically to an unestablished fact necessary to substantiate the claim; it does not raise a reasonable possibility of substantiating the claim.  

2.  The appellant is not credible in her assertion that a chronic acquired psychiatric disorder had origins in the brief period of ACDUTRA; the anxiety and depression are related to financial and familial concerns that are not to the approximately three weeks of National Guard ACDUTRA in 1975.  

3.  The appellant does not experience a chronic disability in the right knee; she has pain in the joint.  


CONCLUSIONS OF LAW

1.  New and material having not been received, the claim for service connection for a low back disorder is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

2.  Service connection for an acquired psychiatric disorder is unwarranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).

3.  Service connection for a right knee disorder is unwarranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011), significantly changed the law prior to the pendency of this claim.  VA has issued final regulations to implement these statutory changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA provisions include an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits, and they redefine the obligations of VA with respect to the duty to assist the appellant with a claim.  In the instant case, the Board finds that VA fulfilled its duties to the appellant under the VCAA.

In order to meet the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) and, inform the claimant about the information and evidence the claimant is expected to provide.  Although no longer required, in this case it was requested that the claimant provide any evidence in his possession that pertains to the claim.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).  

Additionally, the Court of Appeals for Veterans' Claims (Court) issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 484, 486 (2006), which held that VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) mandate notification of all five elements of a service connection claim.  Those five elements include (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  This notice must also inform the appellant on how VA determines that a disability rating and an effective date for the award of benefits will be assigned if the claim is granted.  Id.  In this case, the appellant was informed about the information and evidence not of record that is necessary to substantiate her claims for service connection.  In addition, the appellant received notice regarding the evidence and information needed to establish a disability rating and effective dates, as outlined in Dingess-Hartman.  The appellant was also provided the notification requirements imposed by the U.S. Court of Appeals for Veterans Claims (Court) in Kent v. Nicholson, 20 Vet. App. 1 (2006).

The appellant is represented by the Disabled American Veterans, and that organization is presumed to have knowledge of what is necessary to substantiate a claim for service connection.  Neither the appellant nor her representative has pled prejudicial error with respect to the content or timing of VCAA notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

Regarding VA's duty to assist the appellant in obtaining evidence needed to substantiate her claims, the Board finds that all necessary assistance has been provided in this case.  The evidence includes service treatment records and post-service pertinent medical records.  As detailed in the decision below, the appellant's reports of a psychiatric disorder originating in service are not deemed credible in light of the evidence of record, and save for complaints of pain, there is nothing of record establishing that a chronic right knee condition is present.  With respect to the claim to reopen, the appellant has only sent in arguments duplicative of those before VA prior to the last final decision or record.  Accordingly, there is no duty to afford the appellant an examination in this case.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. §§ 3.326, 3.327 (2011).

Legal Criteria-New and Material Evidence

In general, decisions of the agency of original jurisdiction (the RO) or the Board that are not appealed in the prescribed time period are final.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 3.104, 20.1100, 20.1103.  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  See Knightly v. Brown, 6 Vet. App. 200 (1994).  Evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence had been presented), will be evaluated in the context of the entire record.  See Evans v. Brown, 9 Vet. App. 273 (1996).

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Legal Criteria-Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131 (West 2002). T hat an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2010).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2010). 

Service connection for certain diseases, such as psychoses and arthritis, may be also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2011).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a) (2011). 

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Analysis-New and Material Evidence/Low Back

Service connection was denied for a low back disorder in a July 1989 rating decision.  The assessment at that time was that the evidence indicated that the appellant had a pre-service back injury necessitating surgery in April 1973, and that there was no indication that the back disability was aggravated by the appellant's brief period of ACDUTRA, to include her contentions of a back injury during basic training.  The appellant initiated an appeal, and a statement of the case was issued; however, no substantive appeal to the Board was filed, and the RO's determination became final.  

The appellant, in essence, alleges that new and material evidence exists to reopen her claim of service connection for a low back disability.  Essentially, the appellant reiterates that she had an injury in service that caused her current back disability or, alternatively, worsened a pre-existing low back disorder beyond the natural course of the disease process.  With regard to disabilities noted to pre-exist service, because the appellant has only ACDUTRA service, she is not entitled to certain legal presumptions (e.g. the presumption of soundness) which would be afforded to those who have achieved "Veteran" status.  See McManaway v. West, 13 Vet. App. 60, 67 (1999); Paulson v. Brown, 7 Vet. App. 466, 469-70 (1995) (noting that the Board did not err in not applying presumptions of sound condition and aggravation to appellant's claim where the only service was ACDUTRA and there had not been established any service-connected disabilities from that period).  

In support of her contentions, the appellant stated that she had several problems with negotiating obstacles during physical training portions of basic training.  This is the only evidence submitted with the petition to reopen except for records from the Social Security Administration (SSA) which confirm the existence of a chronic low back disability.  The appellant has stated that she fell while running through a tire course, could not climb over a wall, and had repeated traumatic injury to her spine based on long periods of marching and drills.  In the appellant's initial claim to VA, she stated that she had a chronic low back injury during her brief period of training.  Service treatment records simply noted that the appellant had a history of back pain prior to service entry, and that this would prevent participation in the activities of basic training.  Based on this, the RO, in 1989, determined that a chronic back disability was present prior to service, and that there was no evidence of any aggravation during service, to include as a result of a low back injury incurred in basic training.  

For the purposes of determining if new and material evidence has been submitted, the appellant's statements must be presumed credible.  The evidence, however, is essentially duplicative of statements submitted in support of her initial claim for service connection.  The appellant stated on her initial claim form that she had a back injury in service.  She makes the same allegation today.  Further, there is no evidence attributing her current back disability to service.  Thus, the evidence submitted with the claim to reopen is not new, in that these assertions were made to VA adjudicators prior to the last final decision of record, and it is also not material, in that there is nothing submitted which relates specifically to unestablished facts during the last final decision of record that raise a reasonable possibility of substantiating the underlying claim for service connection.  See 38 C.F.R. § 3.156.  Accordingly, the claim to reopen is denied.  

Analysis-Service Connection/Knees and Psychiatric Disorder

The appellant contends that she developed chronic right knee and acquired psychiatric disorders as a result of her very brief period of ACDUTRA (approximately three weeks) in 1975.  

The service treatment records are very limited, and there is no indication that the appellant had any complaints of knee pain during the brief period of ACDUTRA.  There is a single annotation of her feeling depressed at the time of her medical out-processing from the National Guard; however, the objective report of the examination did not note any psychiatric abnormality.  

At present, the appellant carries a generalized diagnosis of osteoarthritis as well as varying assessments of depression and anxiety.  No opinion of record has linked  chronic right knee or acquired psychiatric disorders with service.  The Board notes that such a finding is not determinative on the matter; however, there are serious issues with respect to the credibility of the appellant as well as with the existence of any current right knee disability.  

The Board is charged with the duty to assess the credibility and weight given to evidence.  See Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence if contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

In the current case, the appellant has testified before a decision review officer (DRO) as well as the Board.  The testimony raises suspicions as to the plausibility of her claim for service connection for a psychiatric disorder.  The appellant has contended that she experiences a chronic disorder as due to her misunderstanding of her requirement as an enlisted soldier in the Army National Guard to attend basic training .  The appellant has stated that she did not know that her enlistment in the National Guard would require basic training, and that she has been depressed since being sent to this training.  All enlisted recruits in the active Army, Army Reserve, and Army National Guard are required to attend basic training regardless of military occupational specialty.  There was no conscription at the time of the appellant's enlistment (which, incidentally, ended for draft-age males in 1973), meaning that she would have had to voluntarily enlist in the National Guard prior to her being dispatched to basic training.  The Board finds it incredible that the appellant would not have been aware of her need to attend basic training at a time prior to her enlistment.  In other words, the appellant's claim is, on its surface, implausible.  

In addition to the implausibility of the appellant's claim on its face, the Board notes that the appellant's post-ACDUTRA psychiatric treatment records indicate financial and familial stressors which contribute to her overall psychiatric disability picture.  The appellant never reported her alleged mental health problems to private or VA medical providers as resulting from National Guard enlistment, which is a glaring inconsistency in light of her claim.  The Board does not believe the appellant's allegations of having had chronic depression/anxiety, or of experiencing any symptoms of a chronic acquired psychiatric disorder, since or as a result of her several weeks of ADCUTRA performed almost four decades ago.  

With regard to the appellant's alleged knee disability, as noted, there is no evidence of any injury in service.  At the hearings before the DRO and the Board, the appellant was vague about any specific injury that she believed caused her to experience pain.  With respect to a current diagnosis, there is little of record to establish that a chronic disorder of the right knee is present.  There are records from the Social Security Administration (SSA) which show some radiation of pain into the lower extremities from a chronic low back disorder; however, there is nothing establishing that a right knee disorder is present.  Additionally, a 2004 letter from a private physician lists "osteoarthritis" as a complaint; however, there is no specification as to what joints are involved.  

Essentially, the appellant maintains that her right knee is painful due to experiencing some vague acute traumas in the brief period of ACDUTRA in 1975.  The appellant states that she fell over a tire and that she had difficulty negotiating a wall obstacle which contributed to knee pain.  Additionally, the appellant stated that prolonged standing and marching contributed to a chronic knee disorder.  Simply, the evidence does not support a finding that a chronic knee disorder is present.  Even assuming that the appellant is credible with respect to her claims of ACDUTRA injury, she essentially only experiences subjective complaints of pain in the right knee.  Even assuming that pain is present in the joint, pain alone, without an underlying diagnosis, is not something for which service connection can be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), aff'd in part, vacated and remanded in part on other grounds, 259 F.3d 1356 (Fed. Cir. 2001).  The appellant, as a layperson, is competent to report pain; however, she is not competent to make a diagnosis of something as complex as a chronic disability affecting the right knee.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (noting, in a footnote, that sometimes a layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer).  In the absence of competent evidence of a current disability or credible evidence of in-service injury, the Board finds that the preponderance of the evidence is against the claim.

In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the appellant when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the appellant's claims.  38 U.S.C.A. § 5107(b) (West 2002).  




ORDER

New and material evidence having not been received, the application to reopen the claim of service connection for a back disability is denied. 

Entitlement to service connection for an acquired psychiatric disorder, to include depression and anxiety, is denied.  

Entitlement to service connection for a right knee disorder is denied.  


______________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


